EXAMINER’S AMENDMENT
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Zachary Kinnaird on 5/25/2022. 
	The application has been amended as follows:

1. (Proposed Amendment) A method for precise positioning of a marker on a display, the method comprising the following steps: 
(a) Displaying an image and a marker overlaid on the image on a display, wherein the marker indicates a first point on the display, wherein the first point is located within an area indicated by displayed boundaries of the marker;
(b) Obtaining the coordinates of a second point at a second position on the display, in response to a user input event indicating the second position;
(c) Determining the coordinates of a third point on the display, said third point being located at a defined distance from the first point along a linear path between the first point to the second point, wherein the defined distance is one or several pixels of the display;
(d) Moving the marker from the first point to the third point, so that the marker indicates the third point, thereby updating the position of the marker on the display , where in response to a second user input event at the second position, the marker moves from the third point towards the second point along the linear path between the first point and the second point by the defined distance. 

2. (Previously Presented) The method of claim 1, wherein the length of the defined distance is configurable by the user input event. 

3. (Previously Presented) The method of claim 1, wherein the user input event comprises at least one touch or press at the second position of the display. 

4. (Previously Presented) The method of claim 1, wherein the defined distance has a pre-determined unit length or a multiple of said pre-determined unit lengths. 

5. (Proposed Amendment) The method of claim 1, wherein the number of the defined distance increments moved by the first point towards the second point is configurable by the duration of the touch or press of the user input event. 

6. (Proposed Amendment) The method of claim 1, wherein the marker moves from the first point towards the second point in a stepwise manner. 

7. (Canceled) 

8. (Previously Presented) The method of claim 1, wherein the length of the defined distance is configurable by the distance of the second point from the first point. 

9. (Previously Presented) The method of claim 1, wherein the marker is overlaid on an image displayed in an image region of the display, and the user input event comprises at least one touch or press at the second position on the display, the second position being inside or outside the image region. 

10. (Previously Presented) The method of claim 1, wherein the coordinates of the third point are used to perform a measurement on the image displayed in the display. 

11. (Previously Presented) The method of claim 1, wherein the image displayed on the display is a medical image. 

12. (Previously Presented) A computer program comprising program code instructions which, when executed by a processor connected to a display, enables the processor to carry out the method according to claim 1. 

13. (Previously Presented) A computer-readable medium comprising a computer program according to claim 12. 

14. (Previously Presented) An image evaluation device configured to perform the method of claim 1, comprising: 
a display configured for displaying an image and a marker overlaid on the image, the marker indicating a first point on the display; 
a processor configured for obtaining the coordinates of the first point and of a second point at a second position on the display, in response to a user input event indicating the second position, and configured for determining the coordinates of a third point on the display, said third point being located at a defined distance from the first point in a direction defined by the first and second points;
a pointing device configured for allowing a user to indicate the second position on the display. 

15. (Previously Presented) The image evaluation device of claim 14, wherein the display is a touch-sensitive display, and the pointing device is constituted by the touch-sensitive display.

Allowable Subject Matter
3.	Claims 1-6 and 8-15 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
The prior art is silent in teaching wherein displaying an image and a marker overlaid on the image on a display, wherein the marker indicates a first point on the display, wherein the first point is located within an area indicated by displayed boundaries of the marker; Obtaining the coordinates of a second point at a second position on the display, in response to a user input event indicating the second position; Determining the coordinates of a third point on the display, said third point being located at a defined distance from the first point along a linear path between the first point to the second point, wherein the defined distance is one or several pixels of the display; Moving the marker from the first point to the third point, so that the marker indicates the third point, thereby updating the position of the marker on the display where in response to a second user input event at the second position, the marker moves from the third point towards the second point along the linear path between the first point and the second point by the defined distance in combination with all other claimed elements of independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID E CHOI/             Primary Examiner, Art Unit 2174